Citation Nr: 1518951	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to include service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA and Veterans Benefits Management System paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals the September 2013 hearing transcript.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required to ensure a complete record is before the Board. First, there appear to be outstanding private treatment records.  At an October 2012 VA examination, the Veteran reported having received inpatient treatment at Southside Hospital on two occasions within one year of separating from service.  At the September 2013 hearing, he stated that he had received mental health treatment for approximately one year following his separation from service at Persad Center in Pittsburgh, Pennsylvania.  No attempts have yet been made to obtain these records.

Moreover, while the claims file contains some VA treatment records prior to 2003 and from 2009, the October 2012 VA examiner noted that he had received treatment through the VA Pittsburgh Healthcare System since the year 2000.  Any outstanding VA treatment records should therefore be associated with the claims file.

A June 2002 VA treatment record indicates that the appellant may have applied for Social Security Administration disability benefits in connection with an acquired psychiatric disorder.  Any relevant records should be associated with the claims file.

Finally, an addendum opinion is required from the October 2012 VA examiner.  Although she concluded that the appellant's major depressive disorder was unrelated to service, she provided no rationale for that determination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for an acquired psychiatric disorder since separation from active duty.  In particular, the Veteran should be asked to identify the location and dates of treatment associated with Persad Center and Southside Hospital.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  In addition to contacting Persad Center and Southside Hospital, the AOJ should request all relevant treatment records associated with the VA Pittsburgh Healthcare System from 2000 to the present and contact the Social Security Administration and request any relevant records associated with any claim for disability benefits.

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. Thereafter, forward the entire claims file to the examiner who prepared the October 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's major depressive disorder (or other diagnosed psychiatric disorder) is related to service.  The rationale for all opinions expressed must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

